Citation Nr: 1432847	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-47 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the service-connected posttraumatic stress disorder (PTSD) for the period prior to August 13, 2010.

2.  Entitlement to a disability rating in excess of 50 percent for the service-connected PTSD for the period beginning on August 13, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970 and from May 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO that granted an increased rating of 30 percent for PTSD, effective on March 16, 2009.  

During the appeal, om a September 2010 rating decision, the RO increased the rating to 50 percent, effective on August 13, 2010.  

Nevertheless, the grants of higher ratings for his PTSD do not constitute not a full grant of the benefits sought on appeal, and the Veteran has not indicated that he agreed with the increased ratings; thus, his claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are either duplicative of those in the Veteran's paper and Virtual VA claims files or irrelevant to the issues before the Board.

The Board observes that the Veteran's Virtual VA claims files contains VA treatment records not previously considered by the RO in relation to the claims on appeal.  However, these records are not relevant to the issues on appeal.  Regardless, both the Veteran and his representative requested that the Veteran's claims file be forwarded to the Board for appellate review; the June 2014 Informal Hearing Presentation states that the Veteran's claims are ready for Board consideration.  38 C.F.R. § 20.1304(c).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  However, the Veteran has not alleged that he is unemployable as a result of his service-connected PTSD.  Therefore, a claim for a TDIU rating is not for consideration here. 

The Board notes that, pursuant to his November 2009 Substantive Appeal, the Veteran requested a hearing before the Board, but withdrew this in September 2011.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2013).


FINDING OF FACT

For the period of the appeal (since March 16, 2009), the service-connected PTSD is shown to have more nearly approximated a disability picture consistent with occupational and social impairment with reduced reliability and productivity due to such symptoms as impaired memory, anxiety, depression, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    


CONCLUSION OF LAW

For the period of the appeal (since March 16, 2009), the criteria for the assignment of a disability rating of 50 percent, but no higher, for the service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130 including Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in March 2009 and July 2009, to the Veteran.  The March 2009 and July 2009 letters explained the evidence necessary to substantiate the Veteran's claim for increased ratings for PTSD. These letters also explained the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.   

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claims.  

The Veteran was also afforded VA examinations responsive to the claim for increased ratings.   The examination reports contain all the findings needed to rate the Veteran's service-connected PTSD, including history and clinical evaluation.  

Additionally, in this regard, the Veteran does not assert that any examination is inadequate to decide the claims being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) .  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claims and statements and concludes that there is no outstanding evidence with respect to the Veteran's claim for increase.  

Certainly, the Veteran is the best informant to describe the nature and extent of his PTSD.  For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Separate evaluations may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the disability has not materially changed and a uniform evaluation is warranted. 

The service-connected PTSD is evaluated as 30 percent disabling for the rating period from March 16, 2009 to August 13, 2010 and 50 percent disabling since August 13, 2010 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  

After reviewing all the evidence, the Board finds that the service-connected PTSD is productive of a disability picture that more closely resembles the criteria for a 50 percent disability evaluation, but no higher, for the period of the appeal in this case.  

The Board finds that the service-connected psychiatric symptoms have been relatively consistent, and that the 50 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  

Throughout the rating period, the service-connected PTSD has been characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, depression, irritability, intrusive thoughts, sleep impairment, and difficulty in establishing and maintaining effective social relationships.    

The Board acknowledges that the Veteran also experiences panic attacks once a week and hypervigilance, but the evidence shows that the Veteran does not have symptoms such as obsessional rituals, impaired impulse control, delusions or hallucinations, spatial disorientation, or illogical speech or thought processes as a result of his PTSD; he is shown to have been alert, oriented, and cooperative upon examination, and his depression and anxiety do not prevent him from functioning independently.  

The April 2009 and August 2010 VA examiners assessed that the Veteran had no more than moderate PTSD symptoms that interfered with occupational functioning and social relationships for the Veteran, but did not cause such social and occupational impairment as to render him deficient in most areas.  

The VA examiners assigned GAF scores of  45 and 50.  The Board notes that the Veteran's GAF scores are consistent with the symptomatology shown in contemporaneous treatment records.  

The GAF scores of the VA examiners take into account all of the medical evidence of record, lay and objective, for the period on appeal, such that a fuller picture of the nature and history of the Veteran's PTSD is provided.  See 38 C.F.R. § 4.2 (2013).  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

The Board acknowledges that the Veteran complained of complained of nightmares, anger, irritability, hypervigilance, anxiety, and depression at his VA examinations and in seeking treatment.  However, the current 50 percent disability evaluation accounts for the Veteran's moderate social and occupational impairment, as caused by these symptoms.

In this regard, the Board finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the period of the appeal.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  

At the April 2009 and August 2010 VA examinations, the Veteran had depression and anxiety, but did not have suicidal or homicidal ideation, delusions or hallucinations, or impaired thought processes; his VA treatment notes also reflected that the Veteran did not have such symptomatology.  

Likewise, the Veteran had appropriate speech and behavior, without evidence of suicidal or homicidal ideation.  The Veteran's insight and judgment were not impaired, and his hygiene has been consistently good.  

The VA providers and examiners also note the Veteran's symptoms, such as irritability, anger, difficulty concentrating, anxiety, and depression; however, the Board reiterates that those symptoms are nearly the same as those listed in the criteria for a 50 percent rating and the examiners' characterization of these symptoms were indicative of at most moderate impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's written statements.   

The Board finds that the Veteran has consistently had symptoms of anxiety and depression, sleep impairment, and difficulty concentrating; there is no evidence of ritualistic or obsessive behavior, hallucinations, delusions, suicidal or homicidal ideation, or impaired speech or thought processes.  

Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD.  For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for PTSD.  38 C.F.R. §§ 4.3, 4.7. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the service-connected PTSD are fully contemplated by the applicable rating criteria.  As shown, the criteria include symptoms that are addressed in the VA examination reports and treatment records and provide the basis for the disability rating that was assigned.  

The Veteran primarily complained of depression, intrusive thoughts, sleep impairment, and hypervigilance, which were clearly contemplated in the currently assigned disability evaluation.  Moreover, the Board points out that the Veteran is unemployed due to an occupational injury, wholly unrelated to his PTSD.

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

An increased rating of 50 percent for the service-connected PTSD is granted for the rating period prior to August 13, 2010, subject to the regulations controlling the payment of monetary benefits.

An increased evaluation in excess of 50 percent for the service-connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


